The order which is the subject matter of this appeal, and which is quoted in full *Page 105 
in the opinion of the majority, adjudged that, on or about a date therein specified, a copartnership between Messrs. von Herberg and Nelson came into being, and that the copartnership prosecuted two contracts with the city of Seattle. The order does not purport to find the relation of the partners one with the other, whether they were to share equally in the profits, or what the relation between them was, save that they were copartners. Neither is there any finding as to whether or not, as between the partners, the two contracts were to be considered together or separately, a matter which conceivably might be of importance.
The referee was directed to take an accounting for the purpose of ascertaining certain definite facts and reporting the same to the court. The order further provided that, upon the filing of this report, testimony might be received to enable the court to ascertain
". . . the proportionate part of the total profit for the entire project which might be properly allocated if, upon reflection, the court entertains the view that under the law and the facts the partnership was dissolved prior to the completion of the contract."
The use of the word "reflection" in this portion of the order indicates, as I understand the same, that the court intended to consider further evidence already received. It seems to me clear that this word cannot refer to testimony to be taken in the future.
By the next paragraph of the order, the court indicated that no definite finding was being made as to the date of the termination of the partnership relation, in so far as one of the contracts was concerned.
The order contains no finding as to the termination of the partnership relation in regard to any phase of the work undertaken thereby.
Under the opinion of the majority, the superior court must accept the order as a binding adjudication of fact. *Page 106 
How far the remaining portion of the order is binding upon the trial court, is not determined. The trial court did, in the order under review, appoint a referee. Would it be contended that, if the court did not desire to appoint a referee, this court would require that one be appointed? The order apparently purports to limit the later field of inquiry, but can it be contended that the court which is to render a final judgment in the cause is limited as to the extent in which further inquiry may seem necessary or desirable?
It seems to me that the question determined by this court in the case of State ex rel. Bloom v. Superior Court, 171 Wn. 536,18 P.2d 510, relied upon by the majority, was very different from that here presented. In the case cited, the trial had been completed, and the court had made and entered its findings of fact and conclusions of law. Under practically all sound authority, the judge who heard and determined the cause having resigned, another judge of the court should enter the formal judgment in accordance with the findings and conclusions, the entry of the judgment being purely a ministerial act, the only matter of discretion to be exercised in connection therewith being to ascertain that the judgment followed the findings and conclusions as entered by the judge who presided at the trial. All questions in controversy had been tried and determined. The scope of the question here presented goes far beyond that decided in the case cited.
It seems to me clear that the order now under consideration fails to establish definitely any fact which another judge should be required to accept and proceed with the trial. The nature of the partnership relation between Messrs. von Herberg and Nelson must be determined, and a finding which goes no further than to establish the fact that a partnership was established *Page 107 
on or about a certain date leaves open so many questions that the establishment of the order as a finality may well result in the loss, rather than in the saving, of time.
I am convinced that, by the use of the word "reflection" in the portion of the order above quoted, the trial court indicated its intention to reconsider evidence already taken in connection with at least one phase of the controversy. That phase of the matter being undetermined, if evidence already received be necessary to its determination, how can the trial court now decide the question without rehearing some of the testimony already received? The trial court will be required to consider such evidence for one purpose, but disregard it as to another. It is, of course, undoubtedly the law, as stated by the majority, that the judge who entered the order, at any time prior to the entry of final judgment, could have reconsidered any phase of the case and changed his ruling thereon. A trial court has this right at any time up to the entry of final judgment, and to some extent thereafter, as outlined by statute.
Under the majority opinion, an interlocutory order, which seems to me most casual in its nature, and which, according to its terms, contemplates further consideration of evidence received as to one phase of the question to be finally decided, becomes a conclusive determination of a basic question of fact, which the judge who in due time will be called upon to enter a final decree in the action should be free to decide upon the evidence. No motion to reopen the case for the introduction of newly discovered evidence upon the question of partnership can be considered. It would seem that the trial court is deprived of the right to grant a new trial, in which the issue of fact as to whether or not a partnership was formed can be considered. *Page 108 
A judge called upon to hear and determine an action should not be so handicapped. The establishment of a sound procedure for the determination of litigation requires that the judge to whom the cause may be assigned for hearing shall be permitted, or, indeed, required, to pass upon all questions of fact necessary to be determined by the final decree which, in due time, must be entered.
It seems to me clear that the order now before us for construction establishes no fact which the judge to whom the case has been assigned for hearing should be required to accept as definitely established, and that the order of the trial court denying a mistrial should be reversed.
STEINERT, J., concurs with BEALS, J.